 

Exhibit 10.3

AMENDMENT TO THE

EMPLOYMENT AGREEMENT

This AMENDMENT TO THE EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
and effective as of July 27, 2016 (the “Amendment Date”) by and between Robert
Buckley (the “Executive”) and Novanta Inc. (f/k/a GSI Group Inc.), a company
organized under the laws of the Province of New Brunswick, Canada (“Novanta”
and, together with any of its subsidiaries and Affiliates as may employ the
Executive from time to time, and any successor(s) thereto, the “Company”).  

RECITALS:

A.

Novanta and the Executive are parties to that certain Employment Agreement,
dated as of February 10, 2011 (the “Employment Agreement”).

B.

Novanta and the Executive desire to amend the Employment Agreement pursuant to
the terms of this Amendment.

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree that the Employment Agreement shall be
modified and amended as follows, effective as of the Amendment Date:

1.

The following shall be added as Section 3(i) of the Employment Agreement:

“Retention Equity Award.  On August 2, 2016, Novanta shall grant the Executive
80,000 restricted stock units pursuant to the 2010 Incentive Award Plan
(“Retention RSUs”).  The terms and conditions of the Retention RSUs shall be set
forth in a written award agreement between Novanta and the Executive, which
shall provide that, subject to Executive’s continued employment with the
Company, (i) the Retention RSUs shall vest on August 2, 2021, and (ii)
notwithstanding the foregoing Section 3(i)(i), the Retention RSUs shall become
fully vested immediately prior to a Change in Control, and shall contain other
customary terms and conditions. Prior to vesting, the Retention RSUs shall not
be transferable and, except as otherwise provided in this Agreement, shall be
subject to forfeiture upon the Executive’s termination of employment with the
Company.”

2.

Section 5(a) of the Employment Agreement is hereby removed and replaced in its
entirety with the following:

“In General.  Upon a termination of the Executive’s employment for any reason,
(i) the Executive (or the Executive’s estate) shall be entitled to receive: (A)
any portion of the Executive’s Annual Base Salary through the Date of
Termination not theretofore paid, (B) any expenses owed to the Executive under
Section 3(g), (C) any accrued but unused vacation pay owed to the Executive
pursuant to Section 3(f), and (D) any amount arising from the Executive’s
participation in, or benefits under, any employee benefit plans, programs or
arrangements under Section 3(e), which amounts shall be payable in accordance
with the terms and conditions of such

 

 

--------------------------------------------------------------------------------

 

employee benefit plans, programs or arrangements, and (ii) unless otherwise
determined by the Board, the Executive shall, effective as of the Date of
Termination, resign from all positions held at the Company or any of its
subsidiaries (including, without limitation, any positions as an officer or
director).  Except as otherwise set forth in Section 5(b) or (c) below, the
payments and benefits described in this Section 5(a) shall be the only payments
and benefits payable in the event of the Executive’s termination of employment
for any reason.”

3.

For purposes of Sections 5(b)(iii) and 5(c)(ii) of the Employment Agreement,
each reference to “2011 RSUs” shall be removed and replaced in its entirety with
“Retention RSUs”.  

4.

Section 8 of the Employment Agreement is hereby removed and replaced in its
entirety with the following:

“8.  Parachute Payments

(a)In the event it shall be determined that (i) any payment or distribution to
or for the benefit of the Executive under this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in a
Change in Control or other change in control or any person affiliated with the
Company or such person (the “Payment” and collectively, the “Payments”) would be
subject to the excise tax imposed by Section 4999 of the Code (or any similar
federal, state or local tax that may hereafter be imposed) or any interest or
penalties with respect to such excise tax (collectively, such excise tax,
together with any such interest or penalties, the “Excise Tax”) and (ii) the
amount of all the Payments that Executive would retain after all federal, state
and local income taxes, Executive’s share of employment taxes, and the Excise
Tax on the Payments would be less than the amount Executive would retain after
all such taxes if the total amount of the Payments were reduced to an amount
equal to one dollar less than the minimum amount which would result in the
Payments becoming subject to the Excise Tax (such reduced amount, the “Safe
Harbor Amount”), then the total amount of the Payments that shall be payable to
Executive shall be reduced to an amount equal to the Safe Harbor Amount.  The
Payments shall be reduced by the Company in its reasonable discretion in the
following order: (A) reduction of any cash severance payments otherwise payable
to the Executive that are exempt from Section 409A, (B) reduction of any other
cash payments or benefits otherwise payable to the Executive that are exempt
from Section 409A, but excluding any payment attributable to the acceleration of
vesting or payment with respect to any equity award that is exempt from Section
409A, (C) reduction of any other payments or benefits otherwise payable to the
Executive on a pro-rata basis or such other manner that complies with Section
409A, but excluding any payment attributable to the acceleration of vesting and
payment with respect to any equity award that is exempt from Section 409A, and
(D) reduction of any payments attributable to the acceleration of vesting or
payment with respect to any equity award that is exempt from Section 409A, in
each case beginning with payments that would otherwise be made last in time.

2

 

--------------------------------------------------------------------------------

 

(b)All determinations required to be made under this Section 8 shall be made in
writing by an accounting firm or consulting group with experience in performing
calculations regarding the applicability of Section 280G of the Code and the
Excise Tax (the “Tax Advisor”) and such determinations shall be final and
binding on the Company and the Executive and detailed supporting calculations
shall be provided to the Company and the Executive. The Tax Advisor shall be
selected by the Company in its good faith discretion, following consultation
with its independent auditors and the Executive.  Any fees incurred as a result
of work performed by the Tax Advisor pursuant to this Section 8 shall be paid by
the Company.

(c)For purposes of any analysis required by this Section 8, (i) the Executive
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the determination is to be
made and state and local income taxes at the highest marginal rate of taxation
in the state and locality of the Executive’s residence on the date of the
determination is to be made, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes, (ii)
no portion of the Payments shall be taken into account which, in the opinion of
the Tax Advisor, does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including, without limitation, by reason of
Section 280G(b)(4)(A) of the Code), (iii) in calculating the Excise Tax, no
portion of the Payments shall be taken into account which, in the opinion of Tax
Advisor, constitutes reasonable compensation for services actually rendered,
within the meaning of Section 280G(b)(4)(B) of the Code, in excess of the “base
amount” (as defined in Section 280G(b)(3) of the Code) allocable to such
reasonable compensation, and (iv) the value of any non-cash benefit or any
deferred payment or benefit included in the Payments shall be determined by the
Tax Advisor in accordance with the principles of Sections 280G(d)(3) and (4) of
the Code.”

5.

Section 25 of the Employment Agreement is hereby removed and replaced in its
entirety with the following:

“25.Compensation Recovery Policy.  The Executive acknowledges and agrees that,
to the extent the Company adopts any clawback or similar policy pursuant to the
Dodd-Frank Wall Street Reform and Consumer Protection Act, and any rules and
regulations promulgated thereunder (including, without limitation, any listing
rules or standards resulting therefrom), he shall take all action necessary or
appropriate to comply with such policy (including, without limitation, entering
into any further agreements, amendments or policies necessary or appropriate to
implement and/or enforce such policy). For the avoidance of doubt, other than as
provided in this Agreement (including, this Section 25), or as otherwise
required by applicable law or by the rules of any securities exchange or
automated quotation system on which shares of the Company’s capital stock are
listed, quoted or traded, no vested equity award described in this Agreement
shall be subject to any payment, termination or forfeiture obligation described
in Section 12.5(a) of the 2010 Incentive Award Plan and the Executive shall not
be required, and no award under such plan

3

 

--------------------------------------------------------------------------------

 

shall be conditioned on requiring Executive, to enter into any other agreement
to the contrary.”

6.

Except as expressly set forth in this Amendment, the Employment Agreement shall
remain unchanged and shall continue in full force and effect according to its
terms.

7.

This Amendment shall be governed, construed, interpreted and enforced in
accordance with the substantive laws of the Commonwealth of Massachusetts,
without giving effect to any principles of conflicts of law, whether of the
Commonwealth of Massachusetts or any other jurisdiction, and where applicable,
the laws of the United States, that would result in the application of the laws
of any other jurisdiction.

8.

This Amendment may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same agreement.

[signature page follows]

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Employment
Agreement as of the date and year first above written.

 

COMPANY

By:  /s/ Matthijs Glastra

Name: Matthijs Glastra

Title:Chief Operating Officer

 

 

Signature Page to the Amendment to the
Employment Agreement for Robert Buckley

--------------------------------------------------------------------------------

 

EXECUTIVE

By:   /s/ Robert Buckley

Robert Buckley

Signature Page to the Amendment to the
Employment Agreement for Robert Buckley